Citation Nr: 0111102	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased evaluation for a bipolar 
disorder, currently rated 30 percent disabling.

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling.

Entitlement to an increased evaluation for chronic sinusitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman
INTRODUCTION

The veteran had active service from June 1960 to May 1962 and 
from June 1968 to August 1970.

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which increased the disability 
evaluation from 10 percent to 30 percent for the veteran's 
bipolar disorder (formerly rated as chronic anxiety with 
depression), continued the 20 percent disability evaluation 
for lumbosacral strain, and increased the disability 
evaluation from noncompensable to 10 percent for the 
veteran's chronic sinusitis.


FINDINGS OF FACT

1.  The veteran's bipolar disorder is manifested by periodic 
depression, irritated mood, a constricted affect and some 
difficulty in developing good social relationships; 
circumstantial, circumlocutory, or stereotyped speech, memory 
impairment, illogical or incoherent speech or thought 
processes, cognitive impairment, impaired abstract thinking, 
impairment of judgment or insight, or suicidal or homicidal 
ideation are not demonstrated.

2.  The veteran's lumbosacral strain is manifested by flexion 
to 65 degrees, extension to 8 degrees, and right and left 
lateral bending to 20 degrees with no pain, tenderness and 
minimal spasm of the paravertebral musculature; neither 
marked limitation of forward bending in standing position or 
loss of lateral motion is demonstrated.

3.  The veteran's chronic sinusitis is manifested by left 
front headaches and sinus congestion for several hours 
approximately once a month; neither three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment nor six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting are shown.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 30 
percent for a bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Diagnostic Code 9432 (2000).

2.  The schedular criteria for an evaluation greater than 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, Diagnostic 
Code 5295 (2000).

3.  The schedular criteria for an evaluation greater than 10 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluations for several 
disabilities.  The Board of Veterans' Appeals (Board) is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.

Factual Background

VA outpatient treatment records reflect that the veteran 
reported in February 1998 that he got anxious at times.  In 
March 1998, it was reported that his affect was the main 
problem.  It was also noted in March 1998 that he had no 
symptoms relating to his back problem or sinusitis.  An X-ray 
examination of the lumbar spine in April 1998 was reported to 
be negative.  In May 1998, he reported that his anti-
depressant regimen had been helpful.

An examination was conducted for the VA in September 1998.  
At this time, the veteran described lifting heavy cargo in 
the military, that he strained his lower back during this 
time, and that he had suffered from minor lower back pain 
since that time.  The veteran stated that his lower back got 
stiff approximately three or four times a year.

The veteran noted that his low back pain was worse during the 
cold winter months and that his pain usually lasted for about 
one week.  The veteran described having flare-ups of this 
pain during the winter months and he described this pain as 
distressing in nature.  He stated that he was able to walk 
approximately ten to fifteen city blocks before he got 
fatigued and that he had minor pain with bending and with 
sexual intercourse.  He had been taking a nonsteroidal anti-
inflammatory drug which helped his pain significantly.  He 
indicated that his low back pain did not significantly limit 
his daily activities.

The veteran described that he frequently had nasal 
congestion, especially in the left nostril.  The symptoms 
appeared to have had their onset in approximately 1968, at 
which time he believed that he was handling some "tear gas" 
in the military.  He described having seasonal, mostly in the 
summertime, sneezing and clear nasal discharge.  He 
associated this discharge and nasal congestion with minor 
headaches in the left frontal sinus area.  He smoked 
approximately one pack of cigarettes per day.  He described 
having some minor difficulty breathing through his nose, 
especially on the left side, and that he often had a clear 
discharge.

The veteran related that his left front headaches and sinus 
congestion occurred approximately once a month.  These 
attacks did not last for more than several hours.  He had 
some shortness of breath when he walked approximately ten to 
fifteen city blocks.  He used inhalers for probable chronic 
obstructive pulmonary disease, but did not use oxygen 
supplementation.  He stated that he had been seen by a 
physician in the past who looked into his nasal passage and 
noticed some blockage.  However, the veteran had not had 
surgical intervention done.  He stated that this condition 
only required him to have bed rest approximately once a year 
until the weather again became better.

On physical examination there was no facial or sinus 
tenderness to percussion.  The nasal passage on the left was 
decreased in size from what appeared to be a boggy mucosa.  
There was minimal clear discharge at the nares.  The left 
nasal passage appeared to be approximately fifty percent 
obstructed.  No crusting was present and no sinus tenderness 
was noted.

The range of motion of the lumbar spine included flexion to 
65 degrees, extension to 8 degrees, and right and left 
lateral bending to 20 degrees.  There was no pain.  It was 
reported that the musculoskeletal and joint examinations were 
unremarkable.  Lower extremity motor function was within 
normal limits.  The muscle power was five out of five in all 
muscle groups.  The sensory examination was within normal 
limits.  The deep tendon reflexes were one plus in all groups 
symmetrically.  There was no evidence of muscle atrophy or 
wasting.  X-ray examination of the lumbosacral spine showed 
minimal spondylosis.  The diagnoses were lumbosacral strain 
and chronic sinusitis.

The examining physician observed that the veteran 
demonstrated lumbosacral strain, tenderness and minimal spasm 
of the paravertebral musculature.  There was no evidence of 
significant bony abnormalities, mass lesions, or neurologic 
findings.  The veteran described having minor low back pain 
related to this diagnosis.  This back pain limited only his 
most strenuous activities, such as walking fifteen city 
blocks or having sexual intercourse.  The veteran's condition 
was helped by using nonsteroidal medication.  The examiner 
noted that the veteran would be able to work in his former 
capacity and was able to be on his feet for a full eight-hour 
day of work as a cook.

The examining physician stated that the veteran had symptoms 
of chronic sinusitis, related to prolonged seasonal 
allergies.  He was better in the summer months and had no 
significant limitations from this diagnosis.  It was noted 
that the veteran would benefit from antihistamine medication 
and from smoking cessation.  The veteran's sinusitis 
primarily involved the sinuses of the face such as the left 
maxillary sinus and the left nasal passage.  There was no 
evidence of involvement of his larynx or pharynx. 
A psychiatric examination was also conducted for the VA in 
September 1998.  The veteran reported that he had had 
depression and crying since 1968 or 1969, since the second 
month that he was in Vietnam.  He stated that he did not know 
why he got depressed, that his feelings of depression were 
constant until he met his wife in 1990 and that now his 
feelings of depression came and went.  He became depressed on 
average once a month, usually lasting for one full night.  
The last time that the veteran had depression was about one 
month ago.  He described his mood today as irritated.

The veteran described a sleeping type problem consisting of 
trouble falling asleep.  This had been since he was in 
Vietnam.  This occurred on the average of twice a week.  He 
indicated that he ate fairly well and described his energy 
level as sometimes feeling weak.  This had been for the past 
three months.  His sex drive had remained about the same, 
although he stated that the actual act gave him back spasms.  
As far as activities were concerned, the veteran stated that 
he did participate in some barbecues.  He denied anhedonia.

The veteran had had manic type symptoms in which he stated 
that he would talk to a lot to people, would pick up cans, 
had an increased energy level, his thoughts raced, he would 
only sleep two hours, he made a lot of calls and he called 
collect, he did a lot of walking and he talked to his 
brother-in-law who was trying to sleep.  These symptoms 
usually lasted for two weeks.  The first time this ever 
occurred was in 1988.  He stated that this occurred on the 
average of twice a year.  The last time was four to five 
months ago.  Although the veteran first stated that he first 
had these hyper times in 1988, he then changed his mind and 
stated that now that he had thought about it, he may have had 
these since 1979.

The veteran denied psychotic symptoms and other depressions.  
He stated that in the past he had had thoughts of killing 
people and getting even with people who wanted to hurt him.  
He stated that he had not had these for many years.  Although 
he stated that he had panic attacks, panic attack symptoms 
were described to him and he denied having them.  The veteran 
denied having problems controlling his impulses. He did not 
know whether there had been any major changes in his daily 
activities or any social function changes since he developed 
his mental condition.

The veteran denied any suicide attempts.  He reported that he 
had been an outpatient in mental health treatment, off and 
on, since the 1970's.  He had been going now since this past 
February.  He went every three months.  He was currently 
taking Sertraline and Trazodone.  He indicated that his 
mental health treatment and/or medication had been 
beneficial.  The veteran reported that he went to the twelfth 
grade in school and stated that he had a bunch of friends 
when he was growing up.

The veteran was married three times.  The first marriage was 
at the age of twenty-three years and lasted two months, 
ending in divorce.  The second marriage lasted eight or nine 
months and it ended in divorce.  There was one daughter, age 
twenty-four or twenty-five.  He kept in contact with her.  
The third marriage had been since 1996 and they had been 
together since 1990.  The veteran and his current wife had 
one son who was six years old.  This son lived at home.

The veteran stated that he did have another son, age twenty-
eight years, and that he was in contact with that son until 
this past February, when the veteran moved.  The veteran 
reported that he was with the mother of that son for about 
four years.  The veteran had another son, age ten or eleven 
years, but he stated that he was not really sure whether he 
was the father or not.  The veteran felt that his mental 
symptoms had impaired his marital or home life.

The veteran had worked as a cook for about sixteen or 
seventeen years.  He worked as a porter for eight or nine 
years.  He was a barber for about three years.  He stopped 
working in 1996 because he kept having medical problems.  He 
had fractured his hip.  He felt that his mental symptoms had 
impaired his working ability because he thought people were 
prejudiced or that he was prejudiced.  He felt that he was 
too old.  The veteran reported that he had arthritis, high 
blood pressure, and high cholesterol and was just getting 
old.

On the mental status examination, the veteran was alert and 
cooperative and appeared his stated age.  He was of average 
grooming and hygiene.  He was clean and neat, not dirty or 
disheveled.  He was pleasant and relaxed, not hostile or 
fearful.  He did not have any bizarre posture, gait or 
mannerisms.  He described his mood as irritated.  He appeared 
mildly depressed and his affect was constricted.  

The veteran denied suicidal or homicidal ideation or intent.  
His speech was fluent without pressure or retardation.  There 
were no loose associations, tangentiality or 
circumstantiality.  He denied that he had hallucinations, 
delusions, schneiderian symptoms or other psychotic symptoms.  
There was no psychomotor retardation or psychomotor 
excitability.

The veteran was oriented to person, time, place and purpose.  
His recent memory and immediate recall were intact.  He could 
remember three of three objects at three and five minutes.  
He could name five of the last seven United States 
Presidents.  He could repeat seven numbers forward and four 
numbers backward.  The veteran's intellect was about average.  
He did serial sevens well and without mistakes or loss of 
concentration.

There was no bizarreness or personalization for similarities.  
The veteran's judgment and insight were good.  There was no 
inappropriate behavior observed during the evaluation.  There 
was no obsessive or ritualistic behavior observed during the 
evaluation.  The rate and flow of his speech were not 
irrelevant, illogical or obscure in their patterns.

The veteran lived with his spouse and six-year old son in an 
apartment.  He took care of his grooming and hygiene 
regularly.  He went shopping with his spouse and cooked by 
barbecuing and using the microwave.  He stated that when he 
needed to go somewhere he went with his spouse or by bus.  
When asked whether he had any hobbies, he stated that he used 
to like being with crowds and going places.  He stated that 
he just could not find the time.  He had been this way for a 
long time.  He did not know for how long.

The veteran stated that he had one friend with whom he kept 
in contact.  As far as seeing or keeping in contact with 
relatives and family members, the veteran stated that he 
could not get in touch with them as they did not accept his 
collect calls.  The veteran spent his usual day by trying to 
clean up and putting things back in order.  He looked at the 
news, watched the comics with his son and read with his son.  
The diagnosis was bipolar disorder, not otherwise specified, 
currently depressed.  The veteran's global assessment of 
functioning scale at the present time was 68.  It was noted 
that for the last twelve months, the veteran had been 
unemployed.

Additional VA outpatient treatment records show that in 
October 1998, when the veteran came for medication, his 
condition was stable and he was not a danger to himself or 
others.  In June 1999 it was indicated that a new medication 
would be discontinued as the veteran had had bad dreams and 
hallucinations as well as high anxiety since starting 
bupropion.  In September 1999 it was again reported that his 
condition was stable and that he was not a danger to himself 
or others

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
all available evidence of record pertaining to the history of 
the disabilities in question has been reviewed.  Nothing in 
the historical record suggests that the current evidence of 
record is not adequate for rating purposes.  Moreover, this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.

A.  Bipolar Disorder

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran is currently rated 30 percent disabling 
for his bipolar disorder pursuant to the criteria under 
Diagnostic Code 9432.



Under Diagnostic Code 9432 a 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Code 9432.

Considering the evidence of record, the Board finds that an 
increase is not warranted.  At the present time, the 
veteran's bipolar disorder is manifested by periodic 
depression, irritated mood, a constricted affect and some 
difficulty in developing good social relationships.

The Board emphasizes that there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech, memory 
impairment, illogical or incoherent speech or thought 
processes, cognitive impairment, impaired abstract thinking, 
impairment of judgment or insight, or suicidal or homicidal 
ideation.  Absent such symptoms, the veteran's disability 
picture does not more nearly approximate the criteria 
required for a 50 percent rating under the rating schedule. 
38 C.F.R. § 4.7.


B.  Lumbosacral Strain

The veteran is currently rated under Diagnostic Code 5295 for 
lumbosacral strain and a 20 percent disability evaluation is 
currently in effect.  A 40 percent disability evaluation is 
for assignment where the condition is severe; with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
disability evaluation is for assignment for muscle spasm on 
extreme forward bending, with loss of lateral spine motion.

The veteran may also be evaluated under Diagnostic Code 5292 
for limitation of motion of the lumbar spine, where a 40 
percent disability evaluation is for assignment where there 
is severe limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is for assignment where there 
is moderate limitation of motion of the lumbar spine.

The examiner in September 1998 reported that the veteran's 
range of motion of the lumbar spine included flexion to 65 
degrees, extension to 8 degrees, and right and left lateral 
bending to 20 degrees, and that each of these was 
accomplished with no pain.  While the findings also included 
tenderness and minimal spasm of the paravertebral 
musculature, the examiner noted that there was no evidence of 
significant bony abnormalities and the veteran indicated that 
he had only minor low back pain which limited only his most 
strenuous activities.

When the medical evidence is evaluated under Diagnostic Code 
5295, the Board finds that the manifestations of the 
veteran's lumbosacral strain do not approximate the criteria 
for 40 percent disability as neither marked limitation of 
forward bending in a standing position or loss of lateral 
motion is shown.  Moreover, a higher rating under Diagnostic 
Code 5292 would not be appropriate as, with forward flexion 
to 65 degrees, severe limitation of motion is not shown.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (2000) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2000) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2000) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

In the case at hand, pain only limited the veteran's most 
strenuous activities and was not shown when performing range 
of motion testing.  Moreover, while flare-ups of pain during 
the winter months were distressing in nature, he was able to 
walk approximately ten to fifteen city blocks before he got 
fatigued, a nonsteroidal anti-inflammatory drug helped with 
his pain significantly, and his low back pain did not 
significantly limit his daily activities.  The veteran's 
disability picture does not more nearly approximate the 
criteria required for a 40 percent rating under Diagnostic 
Code 5295 of the rating schedule.

C.  Chronic Sinusitis

The veteran is currently being rated under Diagnostic Code 
6510 for chronic sinusitis and a 10 percent disability 
evaluation is in effect.  A 50 percent disability evaluation 
is for assignment following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.

A 30 percent disability evaluation is for assignment for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 10 percent disability evaluation is for assignment for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Under the regulatory 
criteria, an incapacitating episode of sinusitis is defined 
as one that requires bed rest and treatment by a physician.

The findings on the September 1998 examination included no 
facial or sinus tenderness to percussion.  While the left 
nasal passage was decreased in size from what appeared to be 
boggy mucosa, there was minimal clear discharge at the nares, 
and the left nasal passage appeared to be approximately fifty 
percent obstructed, it was found that there was no crusting 
present.

Moreover, the veteran related that his left front headaches 
and sinus congestion only occurred approximately once a 
month, and that these attacks did not last for more than 
several hours.  While he apparently had been seen by a 
physician in the past who noticed some blockage in the 
veteran's nasal passage, he had not had surgical intervention 
done and he stated that this condition only required him to 
have bed rest approximately once a year until the weather 
again became better.

Three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment are not shown, as 
the condition only requires him to have bed rest 
approximately once a year.  While he does have left frontal 
headaches and sinus congestion for several hours 
approximately once a month, he does not report that these 
include pain independent of the headaches, purulent discharge 
or crusting.  Accordingly, the criteria required for a 30 
percent rating under Diagnostic Code 6510 of the rating 
schedule have not been approximated.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.10.  In summary, the Board finds 
that the preponderance of the evidence is against a greater 
disability rating for any of these disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.3, 4.7 (2000).  With respect to these 
determinations, the evidence is not so evenly balanced so as 
to raise doubt as to any material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an increased evaluation for a bipolar 
disorder, lumbosacral strain and chronic sinusitis is denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

